Citation Nr: 1135346	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-38 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating greater than 10 percent prior to January 27, 2009, and greater than 20 percent thereafter, for low back pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board observes that, although the Veteran only discussed his increased rating claim for low back pain when he submitted a timely VA Form 9 (substantive appeal) in December 2008, he also submitted a VA Form 21-4138 in January 2009 in which he asserted that he was entitled to service connection for bilateral hearing loss.  The Board finds that the Veteran's January 2009 VA Form 21-4138 should be considered a timely filed substantive appeal with respect to his service connection claim for bilateral hearing loss as it was received by VA within 1 year of the challenged rating decision.  Thus, the issues are as stated on the title page of this decision.  The Regional Office has also treated the hearing loss claim as being on appeal by issuing a Supplemental Statement of the Case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred bilateral hearing loss during active service.  He alternatively contends that his current bilateral hearing loss is related to active service.

The Veteran had VA audiology examination in March 2008.  The Board specifically notes that the VA audiologist limited his March 2008 opinion to the Veteran's claimed right ear hearing loss only and did not provide any nexus opinion concerning the Veteran's claimed left ear hearing loss.  This VA audiologist also did not provide detailed information regarding the impact of the Veteran's claimed bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that, because detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning was not provided, the VA audiology examination conducted on March 21, 2008, is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2010).  

A review of the claims file shows that no hearing loss was present in either of the Veteran's ears on VA examination in March 2008.  More recent VA and private treatment records suggest the presence of bilateral hearing loss.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The Veteran also contends that his service-connected low back pain is more disabling than currently evaluated.  The Veteran specifically contends that his most recent VA spine examination in October 2007 was inadequate for VA compensation purposes.  In statements on a VA Form 21-4138 dated on December 5, 2008, and date-stamped as received by the RO on December 12, 2008, the Veteran asserted that his October 2007 VA examination was incomplete and did not reflect the current nature and severity of his service-connected low back pain.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in October 2007, the Board finds that, on remand, he should be scheduled for updated examination to determine the current nature and severity of his service-connected low back pain.  Id.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss since his service separation and/or for his service-connected low back pain in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate testing should be conducted.  Based on a review of the Veteran's claims file and the results of the physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner must describe fully the functional impact of the Veteran's bilateral hearing loss, if diagnosed, in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A complete rationale must be provided for any opinion expressed.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected low back disability.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar sprain must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the lumbar spine, in degrees, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's low back disability.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  Notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

